                     Case 1:20-mj-11651-UA Document 9 Filed 02/02/21 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 20 Mag. 11651                                                      Date   February 2, 2021
     USAO No. 2020R00872

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Frank Mattioli

The Complaint/Rule 40 Affidavit was filed on                  October 28, 2020

 ✔    U.S. Marshals please withdraw warrant




                                                                   DANIEL WOLF Digitally signed by DANIEL WOLF
                                                                               Date: 2021.02.02 15:11:53 -05'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E:
         February 2, 2021



                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                      2020.07.13
